Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please AMEND claim 10 without prejudice or disclaimer.  
Please AMEND claim 10 as follow:
10. (Currently Amended) A method comprising: 
receiving, by a computer-based system in electronic communication with a first communication endpoint and a second communication endpoint, a first communication comprising communication data; 
determining, by the computer-based system, a first communication media type of the first communication endpoint and a second communication media type of the second communication endpoint, the determining based on a user preference for at least one of the 

and transmitting, by the computer-based system, the first communication or the second communication to the first communication endpoint and the second communication endpoint based on a communication media type of each communication endpoint, wherein transmitting the second communication based on a dropped communication between at least two of the 

Allowable Subject Matter
Claims 1, 5-16, 18-23 are allowed in view of the cited prior art of record and the prosecution history of the instant application, from which the reasons for allowance are clear. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 30, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457